Citation Nr: 0525388	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard Wassall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to July 
1945.  He died in June 1994.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was most recently remanded by 
the Board in March 2000.  When it returned for appellate 
review, the Board determined that an independent medical 
opinion was necessary to decide the claim.  Such opinion has 
been received; however, as a result of a due process 
deficiency, the Board finds that another remand is necessary.  
As such, the appeal is remanded and VA will notify the 
appellant if further action is required on her part.

REMAND

The Board observes that the appellant's appointed 
representative of record is Richard Wassall, attorney at law.  
However, the RO copied The American Legion on recent 
correspondence, to include letters advising the appellant of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), dated in May 2003 and August 2003, as well as the 
June 2003 supplemental statement of the case.  As a result of 
such improper notification, the appellant's attorney has not 
had an opportunity to review the supplemental statement of 
the case, which considered additional medical evidence, and 
submit, if he so desires, a response.  As such, a remand is 
necessary in order for the agency of original jurisdiction to 
review the entire record, to specifically include all 
evidence received since the December 1999 supplemental 
statement of the case, and issue another supplemental 
statement of the case to the appellant and her attorney.  
Thereafter, the appellant's attorney should be given an 
appropriate period of time to respond.

Accordingly, this case is REMANDED for the following:

The appellant's attorney should be 
provided with a supplemental statement of 
the case, in which the agency of original 
jurisdiction considers all evidence 
received since the December 1999 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


